DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Status of Claims 
Claim(s) 11-19 are pending. The previous rejection(s) under 35 U.S.C. 103 and 112(b) have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "an extending surface extended from and beyond a bottom surface” and “an extending surface from an beyond an outer-side surface…”.  that the same term is used twice and it’s not clear if these are one or two things, as it is unclear if the claim is referring to the same extended surface, or if it a first and second extended surface. For the purpose for examination, the examiner in interpreting "an extending surface extended from and beyond a bottom surface” as being a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 203504791) in view of Zhao (CN 104414476) in further view of Zhu ‘192 (CN 202665192) 
As Per Claim 11, as best understood by the Examiner, Zhu discloses an electromagnetic cooking appliance [abstract], comprising: 
a coil assembly [Fig. 3]; and 
wherein the coil assembly [Fig. 3] further comprises: 


    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale

a first coil [Par. 40; “…the bottom coil..; the examiner is interpreting the bottom coil as being a first coil] and a second coil [Par. 48;” … side coil…”; the examiner is interpreting the side coil as being a second coil], the first coil being fixed at an outer surface of the bottom wall [Par. 48; “…the bottom of the reel bracket is wound around the bottom coil…” the reel bracket in this instance would at the base of the coil, and as shown in the drawings, the coil is fixed to the reel bracket outer surface], the second coil being disposed at an outer surface of the side wall [Par. 48; “…the side of the reel bracket is wrapped around the side coil…”] , wherein an outer periphery surface of the first coil [Par. 48; “…the bottom of the reel bracket is wound around the bottom coil…”], an outer surface [refer to annotated Fig. 3, #A below] of the coil base [Fig. 1, #1], and a bottom surface of the second coil  [refer to annotated Fig. 3, #B below; Par. 48; “…the side of the reel bracket is wrapped around the side coil…”; the reference clearly discloses that the side of the reel bracket (1) is wrapped around the side coil (as best shown in Figure 1, ] cooperatively form an annular recess [Fig. 4, #I below; as consistent when the instant application, the specification refers to “an annular recess” as being (4) as shown in the instant application Figure below. That is, the annular recess is formed from an exterior of the coil base, being the gap between the component, as the prior art clearly discloses below ];

    PNG
    media_image2.png
    228
    520
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    498
    818
    media_image3.png
    Greyscale

Instant Application Figure 4 showcasing said annular recess (4)

 and a plurality of magnetic stripe supporters [Fig. 1, #2], located at the coil base [Fig. 1, #1] along a circumferential direction [refer to annotated Fig. 1, #I below], each magnetic stripe supporter [Fig. 1, #2] having a first mounting part [Fig. 2, #A below], a second mounting part [Fig. 2, #B], and a connecting part [Fig. 2, #5] connected to the first mounting part [Fig. 2, #a below] and the second the reference clearly discloses that the reel bracket (coil base) has a bottom coil (first coil) on its bottom surface, and as it can be clearly seen, the second mount part (2) is located at a side of said bottom surface in which bottom coil is placed, therefore being mounted a bottom side of the coil], the second mounting part [Fig. 1, #B below] being mounted at a side of the second coil away from the side wall [Par. 48; “…the side of the reel bracket is wrapped around the side coil…”; the reference clearly discloses that the side coil is located on the side wall of the base, and it can be shown explicitly in Fig. 1 that the second mounting portion cooperates with a slot (11), so that the second mounting part is effectively away from a side wall of the bracket (refer to annotated Fig. 1, #B below] 
an extending surface [refer to annotated Fig. 2, #A] extended from and beyond of a bottom surface of the first mounting part [refer to annotated Fig. 2, #A], an extending surface  [refer to annotated Fig. 1, #B below] extended from and beyond of an outer-side surface of the second mounting part [refer to annotated Fig. 2, #B above], and a surface of the connecting part away [refer to annotated Fig. 2, #C below] from the coil base [Fig. 1, #1] cooperatively forming an avoidance space [refer to annotated Fig. 2, #D below].

    PNG
    media_image4.png
    922
    896
    media_image4.png
    Greyscale


Zhu does not disclose a circuit board supporter having a first support part extending downward, and a second support part bending towards the coil assembly from a bottom end of the first support part, one end of the second support part adjacent to coil assembly being received in the avoidance space. 
Zhao, much like Zhu, pertains to an electric cooker. [abstract] 
Zhao discloses a circuit board supporter having a first support part extending downward [refer to annotated Fig. 1, #I below], and a second support part [refer to annotated Fig. 1, #II below; the examiner is interpreting the bottom portion extending out from the bottom of the protruding support part (I), being the bottom floor of the circuit board supporter, as being a second support part] bending towards the coil assembly [refer to annotated Fig. #III] from a bottom end of the first support part [refer to annotated Fig. 1, #I below], one end of the second support part [refer to annotated Fig. 1, #II below] adjacent to coil assembly [refer to annotated Fig. 1, #III below] being received in the avoidance space. [As best shown in instant application Fig. 4, #6, the “avoidance space” is shown to be the space outside of the connecting part (53) on the corner of the apparatus. That is, the exterior “space” outside of the connecting part, as said “space” is only shown to be a “dotted line”, and holds no structural weight as the claim regards an arbitrary space created outside the structure of another component. As shown below, much like Zhu, an avoidance “space” is created by the presence of the extended surfaces of the circuit board supporters, and thus, both spaces are equivalent. 

    PNG
    media_image5.png
    603
    697
    media_image5.png
    Greyscale


    PNG
    media_image3.png
    498
    818
    media_image3.png
    Greyscale

Instant Application Figure 4 showcasing said avoidance space (6)


Zhao discloses the benefits of the circuit board supporter in that it ensures that the coil structure is difficult to loosen, thus creating a reliable connection. [Par. 19] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the coil assembly as taught by Zhu in view of the teachings of the circuit board holder as taught by Zhao to further include a circuit board supporter having a first support part extending downward, and a second support part bending towards the coil assembly from a bottom end of the first support part, one end of the second support part adjacent to coil assembly being received in the avoidance space to create a reliable connection of the coil assembly. [Par. 19]
Neither Zhu nor Zhao disclose a connecting part received in the annular recess. 
Zhu ‘192, much like Zhu and Zhao, pertains to an electromagnetic rice cooker. [abstract] 
Zhu ‘192 discloses a connecting part [Fig. 1, #A below] received in the annular recess [Fig. 1, #B below; much like the prior art shown below, the bottom of the coil base creates an annular space (B), being the gap between the coil base and the outside of the apparatus, as best shown in the instant application Figure 4, #4 above. That is, in said space (recess) created, the connecting part (A) is placed within said recess.].

    PNG
    media_image6.png
    444
    647
    media_image6.png
    Greyscale

 	Therefore, it would have been obvious to one with ordinary skill in the art to modify the connecting part as taught by Zhu in view of the connecting part as taught by Zhu ‘192 to further include the connecting part received in the annular recess to provide for a more stable connection by providing a secure connection of the connecting part within the annular recess. 
As Per Claim 12, Zhu discloses wherein the connecting part [Fig. 2, #5] defines a slot [refer to annotated Fig. 1, #C below] recessed toward the coil base. [Fig. 1, #A below]

    PNG
    media_image7.png
    466
    581
    media_image7.png
    Greyscale



As Per Claim 13, Zhu discloses wherein the connecting part [Fig. 2, #5] comprises a first bending portion [refer to annotated Fig. 2, #I] and a second bending portion [refer to annotated Fig. 1, #II], the first bending portion [Fig. 2, #I] is formed by bending upward from an end of the first mounting part [refer to annotated Fig. 2, #A; much like that disclosed in applicant’s application (specifically referring Fig. 6, 531), although the bending portion appears to be bending downwardly, from the end of the first mounting part (51), the orientation is upward. The same interpretation applies to the reference, as it can be seen although the first bending portion (I) appears to bend downwardly, from the end of the first mounting portion (A), the orientation is upward)] to away from the coil base (Fig. 1, #1], the second bending portion [refer to annotated Fig. 2, #II below] is connected to a bottom end of the second mounting part [refer to annotated Fig. 2, #B] and an end of the first bending portion [FIG. 1, #I] away 

    PNG
    media_image7.png
    466
    581
    media_image7.png
    Greyscale


AS Per Claim 14, Zhu discloses wherein the connecting part [Fig. 1, #A (refer to circled citation of A)] is fixedly connected to the coil base. [refer to annotated Fig. 1, #A below (arrow citation)]

    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale

As Per Claim 20, Zhu discloses a plurality of magnetic stripes are fixed to the magnetic stripe supporters [Fig. 1, #2], and each of the magnetic stripe supporters [Fig. 1, #2] is fixedly located at the coil base [Fig. 1, #1 is set as a segmental structure which is suit for the coil base and forms the avoidance space [Fig. 1, #1], the segmental structure comprising, 
a first surface [Fig. 1, #I], a second surface [Fig. 1, #II], a third surface [Fig 1, #III], and a fourth surface [Fig. 1, #IV], wherein:
 the first surface [Fig. 1, #I] extends along a direction of the side of the second coil away from the side wall [Fig. 1, #B], the second surface [Fig. 1, #II] is adjacent to the first surface [Fig. 1, #I] and extends along a direction of the bottom side of the first coil [Fig. 1, #B], the third surface [Fig. 1, #III] is adjacent to the second surface [Fig. 1, #II] and extends along the direction of the first surface [Fig. 1, #I], and the fourth surface [Fig. 1 ,#IV] is adjacent to the third surface [Fig. 1, #III] and extends along the direction of the second surface [Fig. 1, #II].


    PNG
    media_image8.png
    465
    680
    media_image8.png
    Greyscale


    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 20350479) in view of Zhao (CN 104414476) Zhu ‘192 (CN 202665192) in further view of Liu (US 2011/0155723)
As Per Claim 19, Yan discloses all limitations of the invention except wherein the coil assembly further comprises a clipping component, the clipping component comprises a clipping part and a pressing part, the clipping part is positioned at a side surface located at the joint of the connecting part and the second mounting part and adjacent to the outer surface of the coil base, the clipping part is formed with a clipping hole, the pressing part is positioned at the connecting part and adjacent to the clipping part, the freedom end of the pressing part corresponds to the clipping hole.
Lui, much like Yan, pertains to a coil fixing module for fixing a coil of an electromagnetic device. [abstract] 
Lui discloses wherein the coil assembly further comprises a clipping component [Fig. 2B, #14], the clipping component comprises a clipping part [Fig. 2B, #142] and a pressing part [Fig. 1D, #141], the clipping part [Fig. 1D, #122]  is positioned at a side surface located at the joint of the connecting part and a mounting part [refer to annotated Fig. 1D, #A below] and adjacent to the outer surface of the coil base [Fig. 1A, #1] , the clipping part [Fig. 2B, #142] is formed with a clipping hole [Fig. 2B, #148], the  and adjacent to the clipping part [Fig. 2B, #142], the freedom end of the pressing part corresponds to the clipping hole [Fig. 2B, #148].

    PNG
    media_image9.png
    615
    490
    media_image9.png
    Greyscale

Lui discloses the benefits of the clipping component in that it simplifies the process of fixing the coil without the need for adhesives. [Par. 7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the coil assembly as taught by Zhu in view of the clipping component as taught by Lui to further include  a clipping component, the clipping component comprises a clipping part and a pressing part, the clipping part is positioned at a side surface located at the joint of the connecting part and the second mounting part and adjacent to the outer surface of the coil base, the clipping part is formed with a clipping hole, the pressing part is positioned at the connecting part and adjacent to the clipping part, the freedom end 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 20350479) in view of Zhao (CN 104414476) in further view of Zhu ‘192 (CN 202665192)  in further view of Yongksng (CN 105125049) 
As Per Claim 15, Zhu discloses all limitations of the invention except wherein the outer surface of the bottom wall of the coil base is protruded with a plurality of annular first separators which are mutually nested from inside to outside, any two adjacent first separators cooperatively form a first coil winding groove for receiving the first coil; and
 the outer surface of the coil base is protruded with a plurality of annular second separators arranged along a up and down direction, any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil.
Yongkang, much like Zhu, pertains to an electric rice cooker. [abstract] 
Yongkang discloses the outer surface of the bottom wall of the coil base [refer to annotated Fig. 1, #A] is protruded with a plurality of annular first separators [Fig. 1, #401] which are mutually nested from inside to outside [Fig. 1, #401], any two adjacent first separators [Fig. 1, #401] cooperatively form a first coil winding groove for receiving the first coil [Par. 53; “…one end of the first rib 401 is inserted into the winding groove 30. The wire 1 is pressed; or the protruding end of the first rib 401 abuts against the side wall of the winding groove 30…”]; and
 the outer surface of the coil base [refer to annotated Fig. 1, #A]  is protruded with a plurality of annular second separators [Fig. 1, #411] arranged along a up and down direction [Fig. 1, #411], any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil. [Par. 57; “…the second protrusion 411 includes a plurality of second ribs 411 independent of each other, and the protruding end of the second rib 411 is inserted into the winding. In the slot 30, the wire 

    PNG
    media_image10.png
    372
    722
    media_image10.png
    Greyscale

Yongkang discloses the benefits of the protruding first and second separators in that it improves the efficiency of the coil housing, giving it high structural strength. [Par. 65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the coil housing as taught by Zhu in view of the protruding separators Yongkang to further include the outer surface of the bottom wall of the coil base is protruded with a plurality of annular first separators which are mutually nested from inside to outside, any two adjacent first separators cooperatively form a first coil winding groove for receiving the first coil and the outer surface of the coil base is protruded with a plurality of annular second separators arranged along a up and down direction, any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil to improve the efficiency of the coil housing, giving it high structural strength. [Par. 65]
Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 20350479) in view of Zhao (CN 104414476) in further view of Zhu ‘192 (CN 202665192)  in further view of Jinhua (CN 206118078) 
As Per Claim 16, Zhu discloses all limitations of the invention except wherein a wall surface of the top end of the second mounting part facing the coil base is defined with a clamping bulge, the clamping bulge is clamped in one second coil winding groove positioned at the top of the coil base.
Jinhau, much like Zhu, pertains to an electromagnetic coil panel subassembly. [abstract] 
Jinhau discloses a wall surface of the top end of the second mounting part [Fig. 15, #30] facing the coil base [refer to annotated Fig. 14, #A below] is defined with a clamping bulge [Fig. 15, #B below], the clamping bulge [Fig. 15, #B below] is clamped in one coil winding groove positioned at the top of the coil base. [Par. 56; “…A magnetic stripe bracket 30 mounted on the outer surface of the coil disc 10…”]

    PNG
    media_image11.png
    794
    723
    media_image11.png
    Greyscale


Jinua discloses the benefits of the clamping bulge in that it prevents excessive moving of the coil bracket. [Par. 66] 

As Per Claim 17, Zhu discloses wherein the connecting part [Fig. 1, #A (refer to circled citation of A)] is fixedly connected to the coil base. [refer to annotated Fig. 1, #A below (arrow citation)]
As Per Claim 18, Zhu discloses wherein a side surface of the connecting part [Fig. 2, #5] abutting the outer surface of the coil base [Fig. 1 ,#1]  is defined with a flange [refer to annotated Fig. 2, #A below], the flange is formed with a fixing hole [refer to annotated Fig. 2, #B below], the coil base is defined with a fixing post engaging the fixing hole. [Par. 32; “…To perform the limit, the magnetic strip holder 5 is fixed to the reel holder 1 by screws, whereby the side magnetic strip 3 and the bottom magnetic strip 2 are attached to the reel holder 1…”]

    PNG
    media_image12.png
    519
    623
    media_image12.png
    Greyscale



    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale




    PNG
    media_image13.png
    852
    469
    media_image13.png
    Greyscale



Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but are not found persuasive. 
Applicant asserts that the annotated figure provided in the Office Action (refer to figure below) are “actual surfaces of the alleged mounting parts” and not “extended from and beyond a surface of the mounting parts”. 

    PNG
    media_image4.png
    922
    896
    media_image4.png
    Greyscale

The examiner would like to note that the term “extending surface” is broad, and there is no distinction between a “an actual surface of the mounting parts” and an “extended surface…” as they are both, surfaces, which the Examiner has demonstrated in the annotated Figure. An extended surface has not been claimed in a manner where it is somehow distinct from said mounting parts, and merely require that they extend from a mounting part. 

The space (D) as shown in the annotated Figure is formed underneath the extended surfaces of the mounting parts as shown in figures. That is, the inclusion of said parts creates said “avoidance space”, as without the inclusion of the mounting parts, the avoidance space would not be present as it would just be an outer surface of the base. 
Applicant further asserts that Zhao’s second support part is not bending towards the coil assembly from a bottom end of the alleged first support but bending from a top end of the alleged first support part. 
The examiner respectfully disagrees. The claim limitation requires that “the circuit board supporter having a first support part extending downwards…”, as shown in annotated Fig. # I below, as the figure, as previously explained, is purposely flipped, and the regular orientation is that (I) would be extending downwards, and is clearly bending towards the coil assembly, as in it’s regular orientation, the bended portion of the support portion extends downwards.
Applicant asserts that it is unclear which “portion of #II” is the alleged “one end of the second support part”. Moreover, applicant asserts how a place “in which floor (III) connects to” receives the alleged “one end of the second support part”.  The claim merely requires that the supports of the coil supports being received in an “avoidance space”. As explained through out the action, an “avoidance space” is a broad term, and is, as explained, a space/gap. Having supports being accomidated by an avoidance space/gap etc. is not a novel feature as shown through out the action. 

    PNG
    media_image5.png
    603
    697
    media_image5.png
    Greyscale

Moreover, Applicant asserts it would be inappropriate to “dissect the claims” as the alleged “avoidance space” in Zhao is unrelated to and has nothing similar to the alleged “avoidance space” in Zhu.  The examiner would like to note that the applicant is arguing over the term “avoidance space”, and the term itself is broad. Nothing in the claims bars from an “avoidance space” being used in Zhao from being used in Zhu, as again, an “avoidance space” is broad. 
Applicant further asserts that is  “inappropriate” to point to one space in Zhu for allegedly discloses one feature of the claimed annular recess and then points to another space in a different reference Zhu ‘192 for allegedly discloses the other feature of the claimed annular recess. Again, the examiner would like to note, much like an “avoidance space” an “annular recess” is a broad term. The term” annular recess”, “avoidance space” etc. lends itself to such rejections/interpretations due to the broad nature of what constitutes a “annular recess” and an “avoidance space”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761               
   
                                                                                                                                                                                   /ERIN E MCGRATH/Primary Examiner, Art Unit 3761